IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-50900
                         Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

JOHNNY M. GONZALES,

                                           Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CV-388
                         - - - - - - - - - -
                            August 1, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     Johnny M. Gonzales appeals from the district court’s denial

of his motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255.   Gonzales argues that he received

ineffective assistance of trial counsel.    We have reviewed the

record and find no reversible error.   Accordingly, we AFFIRM for

essentially the reasons adopted by the district court.     See

United States v. Gonzales, No. A-95-CV-388 (W.D. Tex. Oct. 10,

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-50900
                               - 2 -

1995).   Gonzales’s assertion that trial counsel refused to allow

him to testify on his own behalf, raised for the first time in

this appeal, is reviewed for plain error.   Nothing in the record

or in Gonzales’s allegations before the district court reviewing

his federal habeas motion would have alerted the court to this

asserted error.   Because Gonzales has failed to show that the

alleged error was clear and obvious to the district court, his

assertion on appeal is without merit.

     AFFIRMED.